DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/141,164 filed 01/04/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5, 8, 10, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodroj (US 2017/0026070) in view of Dempsey (US 2005/0279751) in view of Lawson (US 2014/0251368).

1, 3, 8, 10: Hodroj discloses a compartmented casing for securing personal items, comprising:

a curved plate 22 forming a rigid mounting structure conforming to the cylindrical interior of said casing, said curved plate exposed through a cylindrical vertical side opening (fig. 5);

a compartment (area holding card in place on 22/122) comprising a height not greater than the approximate height of said cylindrical vertical side and a curved exterior side conforming to the curvature of said curved plate for joining said curved exterior side through said cylindrical vertical side opening and forming thereby said compartment as an integral structure of said casing ([0074]; fig. 5, 15),

said compartment of sufficient size to receive and secure personal items and retain said personal items in physical proximity to said casing while preventing or substantially reducing exposure of said personal items to water or other environmental effects [0074-0075].

Hodroj fails to disclose a koozie. Dempsey teaches a koozie for insulating a beverage, said koozie comprising a body with a bottom and a cylindrical vertical side defining a cylindrical interior for receiving and maintaining the temperature of a beverage (abstract; fig. 1). Therefore it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the electronic device carrier of Hodroj to include the beverage carrier of Dempsey to provide alternate means for holding a variety of objects. 

It is noted that substituting one known equivalence (device holder) for the other (bottle holder) is obvious to one having ordinary skill in the art because these two holders were art-recognized equivalents at the time the invention was made. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Hodroj fails to disclose a water-resistant compartment. Lawson teaches a water-resistant compartment includes a gasket and is designed to protect the contents of the compartment (abstract, [0072]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj to include the water-resistant compartment of Lawson to assist in the protection of the products inside. 

5, 12, 19: Hodroj discloses the claimed invention as applied to claim 1 but fails to disclose multiple compartments. Lawson teaches the compartmented casing with protective compartment of Claim 1, wherein said compartment further comprises a pocket (section holding card 185) for holding smaller personal items and a larger compartment (section holding card 165) for holding credit cards, paper money, and other larger personal items (fig. 10). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj to include the compartments of Lawson to maintain and protect products when not in use.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodroj (US 2017/0026070) in view of Dempsey (US 2005/0279751) in view of Lawson (US 2014/0251368) in view of Loninotti-Buitoni (US 8,047,364).

2, 9: Hodroj discloses the claimed invention as applied to claim 1 but fails to disclose a transparent window. Longinotti-Buitoni teaches the compartmented casing 10 with protective compartment of Claim 1, wherein said compartment 21 further comprises a transparent door for showing said personal items protected within said compartment (col. 7, ll. 4-13). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj to include the transparent window of Longinotti-Buitoni to make visible the products inside for use.


Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over [ Hodroj (US 2017/0026070) in view of Dempsey (US 2005/0279751) in view of Lawson (US 2014/0251368) in view of Gonzalez (US 2016/0213181).

4, 11: Hodroj in view of Dempsey discloses a thermal insulator but fails to disclose the koozie being comprised of a foam material. Gonzalez teaches the compartmented beverage koozie with protective compartment of Claim 1, wherein said koozie further comprises a resilient and compressible foam structure having a low thermal transfer coefficient for preserving the thermal state of the beverage within said cylindrical interior [0011]. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj in view of Dempesey to include the foam insulation of Gonzalez to maintain the heating or cooling of the beverage held inside.

Claim(s) 6, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodroj (US 2017/0026070) in view of Dempsey (US 2005/0279751) in view of Lawson (US 2014/0251368) in view of Davis (US 2007/0284264).

6, 13: Hodroj discloses the claimed invention as applied to claim 1 but fails to disclose a D-ring. Davis teaches the compartmented casing of Claim 1, wherein said compartment further comprises a D-ring 52 for receiving a tether or carabiner for permitting single-attachment transport of said compartmented casing (fig. 14). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj to include the D-ring of Davis to secure keychains or necklaces to minimize theft ([0043]).

15, 17, 20: Hodroj discloses a compartmented casing for securing personal items, comprising:

a curved plate 22 forming a rigid mounting structure conforming to the cylindrical interior of said casing, said curved plate exposed through a cylindrical vertical side opening (fig. 5);

a compartment (area holding card in place on 22/122) comprising a height not greater than the approximate height of said cylindrical vertical side and a curved exterior side conforming to the curvature of said curved plate for joining said curved exterior side through said cylindrical vertical side opening and forming thereby said compartment as an integral structure of said casing [0074] also fig. 5 and 15,

said compartment of sufficient size to receive and secure personal items and retain said personal items in physical proximity to said casing while preventing or substantially reducing exposure of said personal items to water or other environmental effects [0074-0075].

Hodroj fails to disclose a koozie. Dempsey teaches a koozie for insulating a beverage, said koozie comprising a body with a bottom and a cylindrical vertical side defining a cylindrical interior for receiving and maintaining the temperature of a beverage (abstract also fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the electronic device carrier of Hodroj to include the beverage carrier of Dempsey in order to provide alternate means for holding a variety of objects. 

It is noted that substituting one noe equivalence for the other is obvious to one having ordinary skill in the art In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Hodroj fails to disclose a water-resistant compartment. Lawson teaches a water-resistant compartment includes a gasket and is designed to protect the contents of the compartment (abstract, [0072]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj to include the water-resistant compartment of Lawson in order to assist in the protection of the products inside. 

Hodroj fails to disclose a D-ring. Davis teaches the compartmented casing of Claim 1, wherein said compartment further comprises a D-ring 52 for receiving a tether or carabiner for permitting single-attachment transport of said compartmented casing (fig. 14). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj to include the D-ring of Davis in order to secure keychains or necklaces in order to minimize theft ([0043]).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodroj (US 2017/0026070) in view of Dempsey (US 2005/0279751) in view of Lawson (US 2014/0251368) in view of Bergstrom (WO 2015/022675).

7, 14: Hodroj in view of Lawson discloses a water-resistant compartment with a gasket as applied to claim 1. Bergstrom teaches the compartmented carrier with protective compartment of Claim 1, wherein said compartment further comprises a door latch 1111b for securely closing and being capable of establishing a water-resistant enclosure for said personal items protected within said water-resistant compartment (fig. 3). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj in view of Lawson to include the latch of Bergstrom to maintain the closed position of the compartment.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodroj (US 2017/0026070) in view of Dempsey (US 2005/0279751) in view of Lawson (US 2014/0251368) in view of Davis (US 2007/0284264) in view of Loninotti-Buitoni (US 8,047,364).

16: Hodroj discloses the claimed invention as applied to claim 1 but fails to disclose a transparent window. Longinotti-Buitoni teaches the compartmented casing 10 with protective compartment of Claim 1, wherein said compartment 21 further comprises a transparent door for showing said personal items protected within said compartment (col. 7, ll. 4-13). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj to include the transparent window of Longinotti-Buitoni to make visible the products inside for use.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodroj (US 2017/0026070) in view of Dempsey (US 2005/0279751) in view of Lawson (US 2014/0251368) in view of Davis (US 2007/0284264) in view of Gonzalez (US 2016/0213181).

18: Hodroj in view of Dempsey discloses a thermal insulator but fails to disclose the koozie being comprised of a foam material. Gonzalez teaches the compartmented beverage koozie with protective compartment of Claim 1, wherein said koozie further comprises a resilient and compressible foam structure having a low thermal transfer coefficient for preserving the thermal state of the beverage within said cylindrical interior [0011]. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hodroj in view of Dempesey to include the foam insulation of Gonzalez to maintain the heating or cooling of the beverage held inside.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735